DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In the Applicant’s Specification at [0047], there appears to be a typographical error regarding the chemical reaction indicating Error! Reference source not found, rather than a reaction ([Symbol font/0xAE]) arrow or an equilibrium ([Symbol font/0xAB] or [Wingdings 3 font/0x44]) arrow.
In the Applicant’s Specification at [0049] and [0050], there appears to be a typographical error regarding the chemical reaction utilizing an equal (=) sign, rather than a reaction ([Symbol font/0xAE]) arrow or an equilibrium ([Symbol font/0xAB] or [Wingdings 3 font/0x44]) arrow.
The Examiner suggests amending the errors using either a reaction ([Symbol font/0xAE]) arrow or an equilibrium ([Symbol font/0xAB] or [Wingdings 3 font/0x44]) arrow for the reactions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 11 recites the limitation "the post-treatment" in line1.  There is insufficient antecedent basis for this limitation in the claim. Because there is no “post-treatment” in claim 1 where claim 11 depends.  In Claim 1 line 4 there is a “pre-treatment” of the mixture from the mixing of the smelting industrial waste slag with a phase regulator to obtain an activated slag.  However, it is not clear if the “post-treatment” is referring to the obtained activated slag after the “pre-treatment” step, the flue gas, the slurry before or after contacting with the flue gas, the solid phase or the liquid phase.
It appears that the “post-treatment” is referring to the liquid phase in claim 1 line 10, after the solid-liquid separation to recover Mn and/or Fe (see Applicant’s Specification at [0056]), thus the Examiner is treating the “post-treatment” as the post-treatment of the liquid phase.
The Examiner suggests amending the claim language to either: i) in claim 1, incorporate a post-treatment step of the liquid phase; ii) in claim 11, indicate that the method further comprises a post-treatment step of the liquid phase; or iii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN-105771632-A) (“Sun” hereinafter, with reference to the machine translation) in view of Tong et al. (CN-107812441-A) (“Tong” hereinafter, with reference to the machine translation) and Tao et al. (CN-106731629-A) (“Tao” hereinafter, with reference to the machine translation).

Regarding claim 1, Sun teaches a method of simultaneous removal of SO2 and NOx in flue gas using smelting industrial waste slag (see Sun at [0002] teaching the disclosure belongs to the field of industrial waste gas treatment, and relates to a method for simultaneous 
comprising the following steps:
using smelting industrial waste slag (see Sun at [0009] teaching copper smelting waste slag, wherein the copper smelting waste slag is taken to meet the smelting industrial waste slag), and 
then performing thermal activation pretreatment to obtain an activated slag (see Sun at [0009] teaching that the copper slag is prepared by drying, crushing, and sieving copper smelting waste slag, wherein drying, crushing, and sieving is taken to meet the claimed thermal activation pretreatment, and copper slag is taken to meet the claimed activated slag);
mixing the activated slag and water to obtain the slurry for desulfurization and denitration (see Sun at [0009] teaching copper slag is used as an absorbent to catalytically oxidize SO2, NOx… under normal temperature and pressure… the copper slag is prepared by… and mixing it with water);
contacting the slurry with flue gas to be treated such that the flue gas is subjected to the desulfurization and denitration treatment to obtain a slurry containing sulfate and nitrate (see Sun at [0028] teaching the gas is passed through the gas absorption bottled containing copper slag slurry… the average removal rate of SO2 >98%... the average removal rate of NO >70%, thus the copper slag slurry is capable of obtaining a slurry containing sulfate and nitrate because both SO2 and NO gases were removed from the gas and absorbed by the copper slag).
	Sun does not explicitly teach i) mixing the smelting industrial waste slag with a phase regulator, ii) mixing an oxidant with the activated slag, iii) performing solid-liquid separation on the slurry containing sulfate and nitrate to obtain a solid phase and a liquid phase, and iv) drying the solid phase to obtain the cementing material. 

Like Sun, Tong teaches simultaneous desulfurization and denitrification (or denitration) of flue gas (see Tong at [0002]) using slag (see Tong at [0002] teaching red mud, and see Tong at [0007] teaching red mud is the polluting waste slag).  Like Sun, Tong also teaches treating waste with waste (see Tong at [0009] teaching that the purpose of the disclosure is to provide a dry flue gas desulfurization and denitrification method based on red mud, which simultaneously solves the problems of red mud treatment and flue gas pollution, uses waste… turns waste into treasure).  Like Sun, Tong further teaches a thermal activation pretreatment step (see Tong at [0034] teaching a preparation step of red mud powder, a nano-level metal oxide preparation step, and/or a flue gas desulfurization and denitration agent powder preparation step… heating and drying the red mud… crushing into powder… mixing the red mud powder and the nano-level metal oxide uniformly to obtain the flue gas desulfurization and denitration agent powder).
Furthermore, Tong teaches that the flue gas desulfurization and denitrification agent powder includes… nano-scale metal oxide, wherein CaO is featured in the list (see Tong at [0012]).  CaO is taken to meet the claimed phase regulator.
Tong also teaches that the addition of nano-scale metal oxides increases the specific surface area, increases the contact area of the metal oxides with oxygen and flue gas, improves the adsorption function of SO2 and NOx in the flue gas, thereby improving desulfurization and denitrification’s efficiency (see Tong at [0035]).
Moreover, Tong teaches a strong oxidant aqueous solution… the strong oxidant is selected from… wherein sodium chlorite is featured in the list (see Tong at [0012]).  Sodium chlorite is taken to meet the claimed oxidant.

Regarding the sequence of mixing the phase regulator and oxidant to the slag, it has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see MPEP § 2144.04.IV.C).
As such, one of ordinary skill in the art would appreciate that Tong teaches that metal oxide, such as CaO (or phase regulator) increases the specific surface area and contact area of the metal oxides with oxygen and flue gas, and improves the adsorption function of SO2 and NOx in the flue gas, thereby improving desulfurization and denitrification’s efficiency.  In addition, when waste slag, CaO, and strong oxidant are combined, the comprehensive desulfurization efficiency can reach more than 95%, and the denitration efficiency can reach more than 85%.  Thus, one of ordinary skill in the art would seek the advantages of Tong’s teaching by adding CaO (or phase regulator) and sodium chlorite (or oxidant) into the waste slag of Sun.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add CaO (or phase regulator) and sodium chlorite (or oxidant) as taught by Tong into the waste slag of Sun so as to increase the specific surface area and contact area of the metal oxides with oxygen and flue gas, and improve the adsorption function of SO2 and NOx in the flue gas.  In addition, the comprehensive desulfurization efficiency can reach more than 95%, and the denitration efficiency can reach more than 85% when waste slag, CaO, and sodium chlorite are combined.
	Regarding iii) and iv), like Sun, Tao teaches the use of copper smelting slag for desulfurization (see Tao at [0002] teaching that the disclosure relates to a method for desulfurizing and removing arsenic and mercury by using tailing slag slurry of a copper smelter, 
	Moreover, Tao teaches that after the reaction is completed, the solution is allowed to stand for stratification, and the substrate recovered and sent to the cement plant raw material for cement production (see Tao at [0008]); after the reaction is completed, the obtained mixture is filtered, and the filter residue is concentrated and sent to the cement plant as a raw material for cement production (see Tao at [0010]); and, at the end of the reaction, the slag after filtration mainly contains silicon oxide, silicate, magnetic iron oxide and other impurities, and the filter slag is concentrated and sent to cement plants as raw materials for cement production (see Tao at [0036]).  The filtration is taken to meet the claimed performing solid-liquid separation on the slurry containing sulfate and nitrate to obtain a solid phase and a liquid phase (iii) above), and slag is concentrated and sent to cement plants is taken to meet the claimed drying the solid phase to obtain the cementing material (iv) above).
	Tao further teaches that the disclosure solves the problem of waste slag and waste gas treatment, and the purpose of resource utilization of waste slag, which is a new concept of pollution control (see Tao at [0047]).
As such, one of ordinary skill in the art would appreciate that Tao teaches the filtration and filter residue concentration after the desulfurization of the flue gas with copper smelting slag so as to solve the problem of waste slag and waste gas treatment, and resource utilization of waste slag, and seek those advantages by using the filtration and filter residue concentration after the desulfurization and denitration of the flue gas with copper smelting slag in Sun.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the filtration method and concentrating the filter residue as taught by Tao after the desulfurization and denitration of the flue gas with 











Regarding claim 2, Sun as modified by Tong and Tao teaches the limitations as applied to claim 1 above, and Sun further teaches wherein the smelting industrial slag comprises ferromanganese alloy slag and/or copper smelting slag (see Sun at [0002] teaching method for simultaneous desulfurization, denitration and mercury removal using copper smelting slag), and 
Tong further teaches that the phase regulator is CaO, Na2CO3 or B2O3 (see Tong at [0012] teaching that the flue gas desulfurization and denitrification agent powder includes… nano-scale metal oxide, wherein CaO is featured in the list).

Regarding claim 6, Sun as modified by Tong and Tao teaches the limitations as applied to claim 1 above, and Tong further teaches wherein the oxidant comprises KMnO4 or NaClO2 (see Tong at [0012] teaching a strong oxidant aqueous solution… the strong oxidant is selected from… wherein sodium chlorite (or NaClO2) is featured in the list).  

Regarding claim 11, Sun as modified by Tong and Tao teaches the limitations as applied to claim 1 above, and Tao further teaches wherein the post-treatment comprises sequential impurity removal and concentration (see Tao at [0037] teaching that the acid leaching solution mainly contains zinc and iron), wherein one of ordinary would appreciate that the acid leaching solution is the filtrate (or liquid solution) after filtration.  Furthermore, Tao teaches that the iron in the acid leaching solution will form yellow sodium iron alum and be precipitated, and the precipitate will be concentrated… the solution is sent to electrolytic zinc, and finally metallic zinc is obtained (see Tong at [00037]), thus meeting the claimed post-treatment comprises sequential impurity removal and concentration because iron and zinc in the filtrate is sequentially removed and concentrated). 

Regarding claim 12, Sun as modified by Tong and Tao teaches the limitations as applied to claim 1 above, and Tao further teaches an application of the cementing material obtained by the method of claim 1 as a building material in the building field (see Tao at [0008] teaching that after the reaction is completed, the solution is allowed to stand for stratification, and the substrate recovered and sent to the cement plant raw material for cement production, see Tao at [0047] teaching that the disclosure solves the problem of waste slag and waste gas treatment, and the purpose of resource utilization of waste slag, which is a new concept of pollution control, and see Sun at [0015] teaching that the disclosure is an environmentally friendly industrial waste gas treatment process… the disclosure can not only achieve the combined removal of multiple pollutants, but also achieve treating waste with waste and achieving cleaner production). 
As such, one of ordinary skill in the art would appreciate that the use of slag for desulfurization and denitration is an environmental way of treating both the slag and flue gas waste as taught by Sun and Tao, and would further appreciate that the after the process of desulfurization and denitration of flue gas, the slag can further be used for cement production as taught by Tao, wherein the cementing material is used as a building material in the building field.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used the slag produced by the desulfurization and denitration method of Sun as modified by Tao as a cementing material, wherein the cementing material is used as a building material in the building field.

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sun as modified by Tong and Tao as applied to claim 1 (for claims 3 and 5) and further claim 2 (for  above, and further in view of Tong (CN-102824844-A)(“’844” hereinafter, with reference to the machine translation).

Regarding claims 3 and 4, Sun as modified by Tong and Tao teaches the limitations as applied to claim 1 (for claim 3) and claims 1 and 2 (for claim 4) respectively above, and Sun further teaches that the solid content (copper slag) of the copper slag slurry is the mass percentage 10%~60% (see Sun at [0009]), wherein the 10% mass percentage is taken to meet the claimed mass ratio of 10 for the smelting industrial waste slag.
Tong further teaches that the CaO (or phase regulator) is 0.3~0.8 parts by weight (see Tong at [0012]), but Tong does not explicitly teach a mass ratio of 1-3 for CaO (or phase regulator).
Like Sun and Tong, ‘844 simultaneous desulfurization and denitrification (see ‘844 at [0002] teaching simultaneous desulfurization and denitration application of flue gas containing SO2, NOX and other components produced after industrial coal combustion).  Like Tong, ‘844 also teaches that desulfurization and denitration agent is a nano-level material that includes CaO in the list (see ‘844 at [0019]).
‘844 teaches CaO 0.1 to 1 part by weight (see ‘844 at [0022]), wherein 1 part by weight is taken to meet the claimed mass ratio of 1-3 for CaO (or phase regulator).  
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see MPEP § 2144.05.II.A), and it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected 1 part by weight of CaO (or phase regulator) as 

Regarding claim 5, Sun as modified by Tong and Tao teaches the limitations as applied to claim 1 above, and as mentioned Sun teaches that copper slag is prepared by drying, crushing, and sieving copper smelting waste slag (see Sun at [0009]).
Sun further teaches that the invention is sieved to 100-400 mesh (see Sun at [0010]), thus meeting the claimed wherein the products obtained by grinding has a particle size of 200-300 mesh because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).  
Sun does not explicitly teach i) sequentially performing first grinding, roasting and second grinding on the mixture, ii) wherein the roasting temperature is 800-12000C, and iii) the roasting time is 60-180 minutes.
As mentioned, like Sun and Tong, ‘844 simultaneous desulfurization and denitrification (see ‘844 at [0002]).
‘844 further teaches step (2) making the prepared mixture (see ‘844 at [0032]), wherein step (2) includes the following steps: 1) crush the prepared mixture… 3) roasting the slurry material (see ‘844 at [0034] and [0036]), and roasting at a temperature at 600-800o C for 1.5-2 hrs (or 90-120 mins) (see ‘844 at [0037]), thus meeting the claimed roasting temperature (800-1200o C, ii) above) and roasting time (60-180 minutes, iii) above).  
‘884 also teaches that it (referring to pulverization of step 1) can be ball milled once or twice or more, as long as it is sufficient to reach the required particle size range (see ‘844 at [0094]), thus meeting the claimed grinding twice, i) above.
Regarding the sequence of grinding and roasting, it has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see MPEP § 2144.04.IV.C).
2 and NOx, and seek those advantages by grinding and roasting the smelting industrial waste slag of Sun.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to grind once, twice or more to a required size range and roast the desulfurization and denitrification agent or the smelting industrial waste slag of Sun as taught by ‘884 so as to have a desulfurization and denitrification agent that simultaneously removes of SO2 and NOx.


















Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun as modified by Tong and Tao as applied to claim 1 above, and further in view of Meng et al. (Simultaneous Removal of SO2 and NOx from Coal-Fired Flue Gas Using Steel Slag Slurry, Energy & Fuels) (“Meng” hereinafter).


Regarding claims 7 and 8, Sun as modified by Tong and Tao teaches the limitations as applied to claim 1 (for claim 7) and claims 1 and 6 (for claim 8) respectively above, and Sun further teaches that the solid content (copper slag) of the copper slag slurry is the mass percentage 10%~60% (see Sun at [0009]), wherein the 10% mass percentage is taken to meet the claimed mass ratio of 10 for the smelting industrial waste slag).
As mentioned, Tong teaches sodium chlorite (or NaClO2) as a strong oxidant (see Tong at [0012]).  Tong also teaches that the powder includes 60-80 wt% of red mud powder (or slag)… and the amount of the strong oxidant (or NaClO2) is 2-10 wt% of the amount (see Tong at [0012]).  For instance, if the red mud (or slag) is 60 wt%, and the oxidant (or NaClO2) is 2 wt 2) as follows:
60 wt% red mud (or slag) = 10 (mass ratio of red mud or slag)
2 wt% oxidant (or NaClO2)          x (mass ratio of NaClO2)

where x (mass ratio of NaClO2) is 0.3, thus meeting the claimed mass ratio of the oxidant 0.3-0.8.
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Tong because there is a reasonable expectation of success that the disclosed 2-10 wt% amount of the strong oxidant (or NaClO2) would be suitable.  

	Sun as modified by Tong and Tao does not explicitly teach that concentration of the activated slag in the slurry is 50 g/L.
Like Sun, Meng teaches simultaneous removal of SO2 and NOx from flue gas using waste slag (see Meng at Title teaching simultaneous removal of SO2 and NOx from coal-fired flue gas using steel slag slurry).  Meng further teaches that due to the high removal efficiency of SO2, the effects of operation conditions on the removal of NOx were investigated emphatically… the removal efficiencies of SO2 and NOx could reach 100 and 83.4%, respectively, by optimizing the operation conditions (see Meng at Abstract, 2nd and 4th sentences).
Meng teaches the effect of steel slag slurry concentration (see Meng at page 2031, right column, 1st paragraph), wherein the removal efficiency of NOx increased… when the concentration of steel slag increased from 0 to 15% (see Meng at page 2031, right column, 1st paragraph, 2nd sentence).

Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II), and it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see MPEP § 2144.05.II.A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the concentration of slag from 0 to 15% taught by Meng because there is a reasonable expectation of success that the disclosed range would be suitable.  


Regarding claim 10, Sun as modified by Tong and Tao teaches the limitations as applied to claim 1 above, and but does not explicitly teach wherein i) the volume ratio of the slurry to the flue gas in the desulfurization and denitration treatment is 1:(600-1000); ii) the temperature of the desulfurization and denitration treatment is 30-45o C, and iii) the time of the treatment is 5-12 hours.
As mentioned above, like Sun, Meng teaches simultaneous removal of SO2 and NOx from flue gas using waste slag (see Meng at Title).  Meng further teaches that due to the high removal efficiency of SO2, the effects of operation conditions on the removal of NOx were investigated emphatically… the removal efficiencies of SO2 and NOx could reach 100 and 83.4%, respectively, by optimizing the operation conditions (see Meng at Abstract, 2nd and 4th sentences).

st paragraph), wherein the removal efficiency of NOx increased… when the concentration of steel slag increased from 0 to 15% (see Meng at page 2031, right column, 1st paragraph, 2nd sentence) and as the steel slag concentration increases, the viscosity of the steel slag slurry also increases gradually… however, a high viscosity of slurry leads to poor fluidity and mixing performance of steel slag slurry… therefore, the optimal slag concentration for NOx removal was determined as 15% (see Meng at page 2031, right column, 1st paragraph, 4th- 6th sentences).  
Moreover, Meng teaches the effect of NOx inlet concentration (see Meng at page 2032, right column, 4th paragraph) summarizing that overall, as the NOx concentration increases, the removal efficiency of NOx also increases (see Meng at page 2032, right column, 4th sentence).  And, Meng teaches the effect of SO2 inlet concentration on NOx and SO2 removal efficiencies (see Meng at page 2031, right column, 5th paragraph) summarizing that overall, as the SO2 concentration increases, the removal of NOx is enhanced…in summary, a high removal efficiency of NOx that exceeds 90% by steel slag slurry is obtained within a wide SO2 concentration range (see Meng at page 2033, right column, 1st paragraph, last 2 sentences).
The slag, NOx and SO2 concentrations are taken to meet the claimed volume ratio of the slurry to the flue gas in the desulfurization and denitration treatment is 1:(600-1000) because one of ordinary skill in the art would appreciate that the volume ratio of the slurry to the flue gas is related to the concentrations of the slag slurry and flue gas.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the slag and NOx and SO2 concentrations (or volume ratio of the slurry to the flue gas) are appreciated as an effective variable in the desulfurization and denitration process composition, and it would have been obvious to optimize to achieve high removal efficiency of SO2 and NOx.

st paragraph).  Meng also teaches that overall, the removal efficiency of NO decreased rapidly when the reaction temperature increased from 30 to 70o C… meanwhile, the removal efficiency of NO2 remained stable with the reaction temperature increased from 30 to 70o C… hence the optimal reaction temperature of 40o C (see Meng at page 2031, left column, 1st paragraph, 6th-7th and 11th sentences), wherein the optimal reaction temperature of 40o C meets the claimed temperature of 30-45o C for the desulfurization and denitration treatment.
Furthermore, Meng also teaches the time (h) (y-axis) during the simultaneous removal of NOx and SO2 with steel slag slurry under optimal conditions (see Meng at page 2034, left column), wherein the time is from 0 to 10 hours, thus meeting the claimed the time of the treatment is 5-12 h.
As such, one of ordinary skill in the art would appreciate that Meng teaches the optimal reaction temperature of 40o C to achieve high removal efficiency of SO2 and NOx from 0 to 10 hours, and seek those advantages by using the 40o C reaction temperature for a duration of 0 to 10 hours in Sun’s simultaneous removal of SO2 and NOx in flue gas using smelting industrial waste slag.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the optimal reaction temperature of 40o C for a duration of 0 to 10 hours as taught by Meng during simultaneous removal of SO2 and NOx in flue gas using smelting industrial waste slag as taught by Sun so as to achieve high removal efficiency of SO2 and NOx.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sun as modified by Tong and Tao as applied to claim 1 above, and further in view of Chang et al. (U.S. Pat. No. 5,164,167) (“Chang” hereinafter, wherein “C” refers to the column number(s) and “L” refers to the line number(s). 

Regarding claim 9, Sun as modified by Tong and Tao teaches the limitations as applied to claim 1 above, and Sun further teaches that the SO2 concentration is 1000 mg/L (or 1000 ppm) and the NO concentration is 300 mg/L (or 300 ppm) (see Sun at [0028]), meeting the claimed volume concentration of SO2 and NO in the flue gas each is 300-1000 ppm and 200-500 ppm, respectively.  With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Sun does not explicitly teach i) volume concentration of O2 in flue gas is 1-10%, and ii) the flow rate of the flue gas is 200-800 mL/min.

Regarding i), Tao however teaches that the oxygen concentration in the flue gas is 5%-12% (see Tao at [0011]), thus meeting the claimed range of 1-10%.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected oxygen concentration in the flue gas from within the range taught by Tao because there is a reasonable expectation of success that the oxygen concentration in the flue gas of 5%-12% as disclosed would be suitable.  

	Regarding ii), like Sun, Chang teaches simultaneous desulfurization and denitration (see Chang at C1 L11-14 teaching improved process for the removal of acid gases including NOx from exhaust gases, and particularly to a combined removal of NOx and SO2 from flue gas and the like).

Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a flue gas flow rate from within the range taught by Cheng because there is a reasonable expectation of success that the flue gas flow rate of 0.8-1.0 liter per minute (or 800-1000 mL/min) as disclosed would be suitable.  

Conclusion












Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731